                                                                                   Case 2:18-cv-01364-GMN-EJY Document 66 Filed 12/22/20 Page 1 of 4



                                                                               1
                                                                                   CHRISTENSEN JAMES & MARTIN, CHTD.
                                                                               2   Evan L. James, Esq. (7760)
                                                                                   Wesley J. Smith, Esq. (11871)
                                                                               3   Laura J. Wolff, Esq. (6869)
                                                                                   7440 W. Sahara Avenue
                                                                               4   Las Vegas, Nevada 89117
                                                                                   Telephone: (702) 255-1718
                                                                               5   Facsimile: (702) 255-0871
                                                                                   elj@cjmlv.com, wes@cjmlv.com, ljw@cjmlv.com
                                                                               6   Attorneys for Plaintiffs Board of Trustees
                                                                                   of the Painters & Floorcoverers Joint Committee, et al.
                                                                               7
                                                                                                               UNITED STATES DISTRICT COURT
                                                                               8
                                                                                                                         DISTRICT OF NEVADA
                                                                               9
                                                                                    BOARD OF TRUSTEES OF THE                           CASE NO.: 2:18-cv-01364-GMN-EJY
                             7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                              10    PAINTERS AND FLOORCOVERERS
                                                                                    JOINT COMMITTEE, et al.,
                                  PH: (702) 255-1718 § FAX: (702) 255-0871
CHRISTENSEN JAMES & MARTIN




                                                                              11                                                       JOINT MOTION TO EXTEND
                                                                                                           Plaintiffs,                 DEADLINES TO FILE MOTION TO
                                                                              12                                                       RECONSIDER, RESPOND TO
                                                                                    vs.
                                                                              13                                                       ATTORNEY’S FEES MOTION, FILE
                                                                                    SUPER STRUCTURES INC., a Nevada                    STATUS REPORT AND JOINT PRE-
                                                                              14    corporation dba SUPER STRUCTURES, et               TRIAL ORDER
                                                                                    al.,
                                                                              15                                                       (FIRST REQUEST)
                                                                                                           Defendants.
                                                                              16
                                                                                                                                       Date: N/A
                                                                              17                                                       Time: N/A
                                                                              18
                                                                                          Come Now the Plaintiffs (“Plaintiffs” or “Trusts”), by and through their attorneys,
                                                                              19
                                                                                   Christensen James & Martin, Chtd. and Defendants, Super Structures Inc., Tracey Reynolds,
                                                                              20
                                                                                   Robert Reynolds, and Western National Mutual Insurance Company (“Defendants”), by and
                                                                              21
                                                                                   through their attorneys, Cook & Kelesis, Ltd., pursuant to LR IA 6.1, hereby jointly move and
                                                                              22
                                                                                   request this Court to extend several deadlines, as follows.
                                                                              23
                                                                                                                         POINTS AND AUTHORITIES
                                                                              24
                                                                                          On November 30, 2020, this Court entered its Order [ECF No. 62] granting Plaintiffs’
                                                                              25
                                                                                   Motion for Summary Judgment against Defendants Super Structures, denying Defendants’
                                                                              26
                                                                                   Motion for Summary Judgment, denying as moot Plaintiffs’ Motion to Strike, and denying as
                                                                              27
                                                                                   moot Defendants’ Motion for Leave to File Excess Pages (“Summary Judgment Order”). The
                                                                              28
                                                                                   Summary Judgment Order set deadlines for the filing of a Status Report and Joint Pretrial Order.
     Case 2:18-cv-01364-GMN-EJY Document 66 Filed 12/22/20 Page 2 of 4




 1
     On December 14, 2020, Plaintiffs filed a Motion for Award of Attorney’s Fees and Costs
 2
     Against Judgment Debtors Super Structures, Inc. and Super Structures Inc. [ECF No. 63]
 3
     (“Attorney’s Fees Motion”) based on this Court’s Summary Judgment Order. Defendants intend
 4
     to file a Motion to Reconsider this Court’s Summary Judgment Order, which Defendants believe
 5
     is due on December 28, 2020.
 6
            The Parties request that this Court extend the deadlines for three (3) weeks on the
 7
     briefing of the Attorney’s Fees Motion and the Motion to Reconsider this Court’s Order (not yet
 8
     filed) and for the filing of the Status Report and Joint Pretrial Order. Good cause exists to extend
 9
     the time because the Plaintiffs’ and Defendants’ attorneys have both scheduled time off at the
10
     end of this year. The requested extension will provide the Parties with more opportunity to
11
     prepare and submit their pleadings. This is the first stipulation to extend the time by which the
12
     Parties must file or answer the respective pleadings.
13
               This will affect the schedule, as follows:
14
       Event                             Current Deadline               Proposed Deadline
15
       Motion to Reconsider    December 28, 2020                        January 18, 2021
16     Opposition to Motion to
       Reconsider              January 11, 2021                         February 1, 2021
17
       Reply to Opposition to
       Motion to Reconsider    January 18, 2021                         February 8, 2021
18
       Opposition to Attorney’s
19     Fees Motion                       December 28, 2020              January 18, 2021
20     Reply to Opposition to
       Attorney’s Fees Motion            January 4, 2021                January 25, 2021
21
       Status Report
                                         December 21, 2021              January 11, 2021
22

23     Joint Pretrial Order
                                         December 30, 2021              January 20, 2021
24
            This request for an extension of time is not sought for any improper purpose or other
25
     purpose of delay.
26
            The Parties respectfully submit that the reasons set forth above constitute good cause for
27
     the discovery extension and deadlines requested above.
28

                                                       -2-
     Case 2:18-cv-01364-GMN-EJY Document 66 Filed 12/22/20 Page 3 of 4




 1
            IT IS SO STIPULATED.
 2

 3   Dated this 18th day of December 2020.
 4 CHRISTENSEN JAMES & MARTIN                COOK & KELESIS, LTD.
 5

 6 By: /s/ Wesley J. Smith                   By: /s/ Marc P. Cook
   Wesley J. Smith, Esq.                     Marc P. Cook, Esq.
 7 Nevada Bar No. 11871                      Nevada Bar No. 4574
   7440 W. Sahara Avenue                     517 S. 9th St.
 8 Las Vegas, Nevada 89117                   Las Vegas, NV 89101
   Attorneys for Plaintiffs                  Attorneys for Defendants
 9

10

11

12                                            IT IS SO ORDERED:

13                                                      22 day of December, 2020.
                                             Dated this ____
14

15

16                                           ___________________________
                                             Gloria M. Navarro, District Judge
17
     SUBMITTED BY:                           UNITED STATES DISTRICT COURT
18
     CHRISTENSEN JAMES & MARTIN
19
   By: /s/ Wesley J. Smith
20 Wesley J. Smith, Esq.
   Attorneys for Plaintiffs
21

22

23

24

25
26

27
28

                                                -3-
                                                                                               Case 2:18-cv-01364-GMN-EJY Document 66
                                                                                                                                   65 Filed 12/22/20
                                                                                                                                            12/18/20 Page 4 of 4




                                                                                      1                                 CERTIFICATE OF SERVICE
                                                                                      2
                                                                                                I am an employee of Christensen James & Martin. On the date of filing of the foregoing
                                                                                      3 papers with the Clerk of Court, I caused a true and correct copy to be served in the following
                                                                                        manner:
                                                                                      4
                                                                                        ☒       ELECTRONIC SERVICE: Pursuant to Local Rule LR IC 4-1 of the United States
                                                                                      5
                                                                                        District Court for the District of Nevada, the above-referenced document was electronically filed
                                                                                      6 and served on all appearing parties through the Notice of Electronic Filing automatically
                                                                                        generated by the Court.
                                                                                      7
                                                                                        ☐       UNITED STATES MAIL: By depositing a true and correct copy of the above-
                                                                                      8
                                                                                        referenced document into the United States Mail with prepaid first-class postage, addressed to
                                                                                      9 the parties at their last-known mailing address(es):
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117
CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                     10 ☐       ELECTRONIC MAIL:             By sending the above-referenced document via electronic
                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                        mail to those persons and those addresses listed below:
                                                                                     11

                                                                                     12                                              CHRISTENSEN JAMES & MARTIN

                                                                                     13                                              By:     /s/ Natalie Saville

                                                                                     14

                                                                                     15

                                                                                     16

                                                                                     17

                                                                                     18

                                                                                     19

                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26
                                                                                     27

                                                                                     28

                                                                                                                                       -4-
